       Case 1:19-cv-00424-LGS-KNF Document 172 Filed 09/21/21 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
 PETER RINALDI,                                               :
                                              Plaintiff,      :
                                                              :
                            -against-                         :    19 Civ. 424 (LGS)
                                                              :
 NICE, LTD., et al.,                                          :   OPINION & ORDER
                                              Defendants. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        Defendants NICE, Ltd., NICE Systems, Inc., Actimize, Barak Eilam, Paul Mills,

Christine Bonamarte and Richard Malish move to dismiss this action pursuant to Rule 12(c). Pro

se Plaintiff Peter Rinaldi’s remaining claims are that he was discharged in retaliation for

whistleblower activity in violation of (1) the 2010 Dodd-Frank Wall Street Reform and

Consumer Protection Act, 15 U.S.C. § 78u-6(a)(6) (“Dodd-Frank”), (2) the Sarbanes-Oxley Act

of 2002, 18 U.S.C. § 1514(a)(1) (“Sarbanes-Oxley”), and (3) New York Labor Law § 740

(“Section 740”). For the following reasons, the motion to dismiss is granted.

  I.    BACKGROUND

        The following facts are taken from the Amended Complaint and documents attached to,

or incorporated by reference in, the Amended Complaint. The facts are construed in the light

most favorable to Plaintiff as the non-moving party and presumed to be true for the purpose of

this motion. See Lynch v. City of N.Y., 952 F.3d 67, 75 (2d Cir. 2020).

        Plaintiff was employed by Actimize and/or Actimize’s parent companies NICE Systems,

Inc., and NICE, Ltd., from April 17, 2017, until November 30, 2018. Plaintiff worked in his

employer’s Hoboken, New Jersey, office and at his home office in New York, New York.

Plaintiff worked as a “Pre Sales Engineer” selling software.
       Case 1:19-cv-00424-LGS-KNF Document 172 Filed 09/21/21 Page 2 of 8




        On November 30, 2018, Plaintiff met with his direct manager, Defendant Mills, and HR

representative, Defendant Bonamarte, who told him he was being discharged. Plaintiff believes

he was discharged because he questioned the effectiveness of the company’s software and voiced

his concerns within the company.

        Plaintiff learned that “NICE Actimize” introduced millisecond monitoring “of trade

messages” in or around 2018, meaning that surveillance algorithms “NICE Actimize” sold prior

to that point in 2018 “did not capture most stock market manipulation.” An employee who

deployed the monitoring software referred to it as “vaporware” -- “fictitious software that is not

functional and cannot be deployed.” Plaintiff began to question continually the software, and in

the last six months of 2018 he was included in fewer and fewer meetings. He eventually was

excluded from all meetings, and his direct manager, Defendant Mills, became less engaged

during one-on-one meetings.

 II.    STANDARD

        “The standard for granting a Rule 12(c) motion for judgment on the pleadings is identical

to that [for granting] a Rule 12(b)(6) motion for failure to state a claim.” Lynch, 952 F.3d at 75

(internal quotation marks omitted). On a motion to dismiss, a court accepts as true all well-

pleaded factual allegations and draws all reasonable inferences in favor of the non-moving party,

Montero v. City of Yonkers, New York, 890 F.3d 386, 391 (2d Cir. 2018), but gives “no effect to

legal conclusions couched as factual allegations,” Stadnick v. Vivint Solar, Inc., 861 F.3d 31, 35

(2d Cir. 2017) (internal quotation marks omitted). To withstand a motion to dismiss, a pleading

“must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “Threadbare recitals of the elements of a cause of action,



                                                   2
      Case 1:19-cv-00424-LGS-KNF Document 172 Filed 09/21/21 Page 3 of 8




supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678. It is not

enough for a plaintiff to allege facts that are consistent with liability; the complaint must

“nudge[]” claims “across the line from conceivable to plausible.” Twombly, 550 U.S. at 570.

“To survive dismissal, the plaintiff must provide the grounds upon which his claim rests through

factual allegations sufficient ‘to raise a right to relief above the speculative level.’” ATSI

Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007) (quoting Twombly, 550 U.S.

at 555). A pro se litigant’s papers must be construed “liberally to raise the strongest arguments

that they suggest.” Willey v. Kirkpatrick, 801 F.3d 51, 62 (2d Cir. 2015) (internal quotation

marks omitted); accord Greene v. Sampson, No. 18 Civ. 6103, 2021 WL 355477, at *3

(S.D.N.Y. Feb. 2, 2021).

         “If the court determines at any time that it lacks subject-matter jurisdiction, the court

must dismiss the action.” Fed. R. Civ. P. 12(h)(3). A Rule 12(c) motion asserting that a court

lacks subject matter jurisdiction is governed by the Rule 12(b)(1) standard. Romero v. Comm’r

of Soc. Sec., No. 17 Civ. 5872, 2018 WL 794606, at *2 (S.D.N.Y. Feb. 8, 2018); cf. Patel v.

Contemp. Classics of Beverly Hills, 259 F.3d 123, 126 (2d Cir. 2001) (noting that a motion to

dismiss for one of the non-waivable defenses under Rule 12(h) filed after the close of the

pleadings should be construed as a Rule 12(c) motion). In evaluating a motion to dismiss that is

based solely on the allegations of the complaint, a plaintiff has no evidentiary burden, and the

task of a district court is to determine whether the complaint and exhibits attached to it allege

facts that “affirmatively and plausibly suggest that [the plaintiff] has standing to sue.” Carter v.

HealthPort Techs., LLC, 822 F.3d 47, 56 (2d Cir. 2016) (internal quotation marks omitted);

accord Massone v. Washington, No. 20 Civ. 7906, 2021 WL 3863081, at *2 (S.D.N.Y. Aug. 30,

2021).



                                                   3
       Case 1:19-cv-00424-LGS-KNF Document 172 Filed 09/21/21 Page 4 of 8




III.    DISCUSSION

           A. Whistleblower Retaliation in Violation of Dodd-Frank

        Dodd-Frank defines a whistleblower as “any individual who provides . . . information

relating to a violation of the securities laws to the [SEC].” 15 U.S.C. § 78u-6(a)(6). Dodd-Frank

contains a provision that prohibits retaliation against a whistleblower. See 15 U.S.C. § 78u-6(h).

To sue under this provision, a person must first provide to the SEC information relating to a

violation of the securities laws. Digit. Realty Tr. v. Somers, 138 S. Ct. 767, 772-73 (2018). To

state a claim under the Dodd-Frank retaliation provision, “a plaintiff must allege facts showing

(1) that the plaintiff engaged in a protected activity, (2) that the plaintiff suffered an adverse

employment action, and (3) that the adverse action was causally connected to the protected

activity.” Cellucci v. O’Leary, No. 19 Civ. 2752, 2020 WL 977986, at *10 (S.D.N.Y. Feb. 28,

2020) (internal quotation marks omitted).

        The Amended Complaint fails to plead a violation of Dodd-Frank’s whistleblower

retaliation provision. The Amended Complaint pleads no facts that Plaintiff reported a violation

of securities laws to the SEC, and it does not plead any facts suggesting a violation of the

securities laws. Because the Amended Complaint does not plead any facts suggesting that

Plaintiff made a report to the SEC, it cannot plead that Plaintiff’s discharge was causally

connected to any protected activity. See Cellucci, 2020 WL 977986, at *10-11 (dismissing

Dodd-Frank whistleblower retaliation claim for failure to allege that (1) plaintiff engaged in

protected activity and (2) Defendants were aware of protected activity). The Dodd-Frank

whistleblower retaliation claim is dismissed.

           B. Whistleblower Retaliation in Violation of Sarbanes-Oxley

        Sarbanes-Oxley provides whistleblower protection for an employee who:



                                                   4
      Case 1:19-cv-00424-LGS-KNF Document 172 Filed 09/21/21 Page 5 of 8




        provide[s] information, cause[s] information to be provided, or otherwise assist[s]
        in an investigation regarding any conduct which the employee reasonably believes
        constitutes a violation of section 1341 [mail fraud], 1343 [wire fraud], 1344 [bank
        fraud], or 1348 [securities fraud], any rule or regulation of the Securities and
        Exchange Commission, or any provision of Federal law relating to fraud against
        shareholders . . . .

Nielsen v. AECOM Tech. Corp., 762 F.3d 214, 219 (2d Cir. 2014) (quoting 18 U.S.C.

§ 1514A(a)(1)) (alterations in original). For a federal court to have jurisdiction over a

Sarbanes-Oxley whistleblower retaliation claim, a plaintiff must first exhaust

administrative remedies by filing a complaint with the Secretary of Labor. Daly v.

Citigroup Inc., 939 F.3d 415, 427-28 (2d Cir. 2019). The Secretary of Labor has

delegated the responsibility for adjudicating Sarbanes-Oxley whistleblower retaliation

claims to the Occupational Safety and Health Administration (“OSHA”). Daly, 939 F.3d

at 427. To state a whistleblower retaliation claim under Sarbanes-Oxley a plaintiff must

allege that “(1) he or she engaged in a protected activity; (2) the employer knew that he

or she engaged in the protected activity; (3) he or she suffered an unfavorable personnel

action; and (4) the protected activity was a contributing factor in the unfavorable action.”

Nielsen, 762 F.3d at 219 (internal quotation marks omitted).

        The Amended Complaint does not allege, and Plaintiff does not argue, that he

exhausted his administrative remedies by filing a complaint with the Secretary of Labor

or OSHA. Because the Complaint does not allege any facts to suggest that Plaintiff

exhausted his administrative remedies, there is no jurisdiction over Plaintiff’s Sarbanes-

Oxley whistleblower claim. See Daly, 939 F.3d at 429 (upholding the dismissal of a

Sarbanes-Oxley whistleblower claim under Rule 12(b)(1) where a plaintiff failed to

exhaust administrative remedies). Plaintiff’s Sarbanes-Oxley claim is dismissed for lack

of jurisdiction.


                                                 5
      Case 1:19-cv-00424-LGS-KNF Document 172 Filed 09/21/21 Page 6 of 8




           C. Whistleblower Retaliation in Violation of New York Labor Law § 740

       Section 740 of the New York Labor Law protects an employee who discloses “an

activity, policy or practice of the employer that is in violation of law, rule or regulation which

violation creates and presents a substantial and specific danger to the public health or safety, or

which constitutes health care fraud.” N.Y. Lab. Law § 740(2)(a). To prevail under Section 740,

a plaintiff must prove that an actual violation occurred and that the violation “creates a

substantial and specific danger to the public health or safety.” Webb-Weber v. Cmty. Action for

Hum. Servs., Inc., 15 N.E.3d 1172, 1174 (N.Y. 2014); accord Coyle v. Coll. of Westchester, Inc.,

87 N.Y.S.3d 242, 244 (2d Dep’t 2018). At the motion to dismiss stage, a plaintiff does not need

to allege the “specific law, rule, or regulation that the defendant allegedly violated” but should

allege a “substantial and specific danger to the public health or safety resulting from” the alleged

violation. Coyle, 87 N.Y.S.3d at 244.

       The Amended Complaint does not plead a violation of Section 740. The Amended

Complaint states that NICE’s CEO, Defendant Eilam, “failed to administer an effective business

code of ethics policy that would protect an[] employee speaking out against fraudulent software.”

Neither this allegation nor any other allegation in the Amended Complaint sufficiently pleads

that Defendants violated a law, rule or regulation or took any action that presented a substantial

and specific danger to public health or safety or constituted health care fraud. The Section 740

claim is dismissed.

IV.    LEAVE TO AMEND

       Leave to amend should be freely given “when justice so requires.” Fed. R. Civ. P. 15(a).

Ordinarily, a pro se Plaintiff is given an opportunity to amend a complaint; however, even when

“special solicitude” is afforded to pro se pleadings, leave to amend is not required if it would be



                                                  6
       Case 1:19-cv-00424-LGS-KNF Document 172 Filed 09/21/21 Page 7 of 8




futile. See Hill v. Curcione, 657 F.3d 116, 123-24 (2d Cir. 2011); accord Weidrick v. Trump,

No. 20 Civ. 1057, 2020 WL 2061489, at *2 (S.D.N.Y. Apr. 27, 2020). “[W]here the plaintiff is

unable to demonstrate that he would be able to amend his complaint in a manner which would

survive dismissal, opportunity to replead is rightfully denied.” Hayden v. Cnty. Of Nassau, 180

F.3d 42, 53 (2d Cir. 1999); accord Dominguez v. Taco Bell Corp., No. 19 Civ. 10172, 2020 WL

3263258, at *6 (S.D.N.Y. June 17, 2020).

        Here, a second opportunity to amend the Complaint would not likely cure the deficiencies

raised. However, if Plaintiff believes he can cure the deficiencies identified in this Opinion and

Order, he shall file a letter by October 12, 2021 seeking leave to amend. At a minimum, the

letter should state additional facts that would plausibly show the following:

       As to the Dodd-Frank claim: (1) the date that Plaintiff informed the SEC of his concerns

        prior to his discharge, (2) that Plaintiff informed the SEC through its website or by

        mailing or faxing a Form TCR (Tip, Complaint or Referral) to the SEC Office of the

        Whistleblower, see 17 C.F.R. § 240.21F-9 (2019), (3) the substance of the Plaintiff’s

        communication to the SEC, (4) how Defendants became aware of Plaintiff’s report to the

        SEC and (5) that Plaintiff believes a violation of the securities laws occurred and the

        basis for that belief, including who violated the securities law, how and when.

       As to the Sarbanes-Oxley claim: (1) that Plaintiff exhausted his whistleblower retaliation

        claim by filing a complaint with OSHA, including when he filed the complaint, (2) that

        OSHA had 180 days to adjudicate his claim, see 18 U.S.C. § 1514A(b)(1)(B), and the

        outcome of any adjudication and (3) that Plaintiff believes a violation of one of the

        antifraud or securities laws listed in Sarbanes-Oxley occurred and the basis for that belief,

        including which provision was violated, by whom, when and how it was violated.



                                                 7
          Case 1:19-cv-00424-LGS-KNF Document 172 Filed 09/21/21 Page 8 of 8




          As to the Section 740 claim: (1) that Plaintiff believes a violation of law, rule or

           regulation occurred and the basis for that belief, (2) whether and how the violation

           creates a substantial and specific danger to the public health or safety, or constitutes

           health care fraud and (3) how Plaintiff’s disclosure or threatened disclosure of that

           violation is connected to his discharge.

 V.        CONCLUSION

           Defendant’s motion to dismiss is GRANTED. Plaintiff may seek leave to replead by

October 12, 2021 consistent with the instructions above.

           The Clerk of Court is respectfully directed to close Dkt. No. 161 and to mail a copy of

this Opinion and Order to pro se Plaintiff.

Dated: September 21, 2021
       New York, New York




                                                      8
